[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT AGAINST INTERVENING PLAINTIFF
City of Hartford commenced this action on April 30, 1990 against Rocha to recover the value of workmen's compensation benefits made by the City to Fernandez, a police officer, allegedly struck by Rocha's vehicle while Fernandez was on duty on April 16, 1988. Fernandez moved to intervene on June 7, 1990, filing his intervening complaint the same day, alleging negligence against Rocha.
Defendant moves for summary judgment on the ground Fernandez failed to file his complaint within the two-year statute of limitations. Fernandez claims he filed his complaint within thirty days after receiving notice of this action by the City, as provided by Sec. 31-293 C.G.S.
If the intervening plaintiff was first notified under the statute on May 21, 1990, as claimed, it would not appear that the complaint would be barred by the statute of limitations. Cote v. Boudreau, 20 Conn. Sup. 28 (1956).
Since it is not clear when intervening plaintiff received notification under the statute, there exists an issue of material fact.
Motion for Summary Judgment denied. CT Page 5905
Wagner, J.